
	
		I
		112th CONGRESS
		1st Session
		H. R. 1084
		IN THE HOUSE OF REPRESENTATIVES
		
			March 15, 2011
			Ms. DeGette (for
			 herself, Mr. Hinchey,
			 Mr. Polis,
			 Mr. Ackerman,
			 Mr. Berman,
			 Mrs. Capps,
			 Mr. Connolly of Virginia,
			 Mr. Ellison,
			 Mr. Engel,
			 Mr. Farr, Mr. Frank of Massachusetts,
			 Mr. Grijalva,
			 Ms. Hirono,
			 Mr. Holt, Mr. Honda, Mr.
			 Kildee, Mr. Kucinich,
			 Mrs. Lowey,
			 Mrs. Maloney,
			 Ms. McCollum,
			 Mr. Moran,
			 Ms. Moore,
			 Mr. Nadler,
			 Mr. Pallone,
			 Ms. Pingree of Maine,
			 Mr. Sarbanes,
			 Ms. Schakowsky,
			 Mr. Stark,
			 Mr. Tonko,
			 Mr. Van Hollen,
			 Mr. Weiner, and
			 Ms. Woolsey) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To repeal the exemption for hydraulic fracturing in the
		  Safe Drinking Water Act, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fracturing Responsibility and
			 Awareness of Chemicals Act of 2011.
		2.Regulation of
			 hydraulic fracturing
			(a)Hydraulic
			 FracturingSection 1421(d)(1) of the Safe Drinking Water Act (42
			 U.S.C. 300h(d)(1)) is amended by striking subparagraph (B) and inserting the
			 following:
				
					(B)includes the
				underground injection of fluids or propping agents pursuant to hydraulic
				fracturing operations related to oil, gas, or geothermal production activities;
				but
					(C)excludes the
				underground injection of natural gas for purposes of
				storage.
					.
			(b)Disclosure of
			 hydraulic fracturing chemicals; medical emergencies; proprietary chemical
			 formulasSection 1421(b) of
			 the Safe Drinking Water Act (42 U.S.C. 300H(b)) is amended by adding at the end
			 the following:
				
					(4)(A)Regulations included
				under paragraph (1)(C) shall include the following requirements:
							(i)A person conducting hydraulic fracturing
				operations shall disclose to the State (or the Administrator if the
				Administrator has primary enforcement responsibility in the State)—
								(I)prior to the commencement of any hydraulic
				fracturing operations at any lease area or portion thereof, a list of chemicals
				intended for use in any underground injection during such operations, including
				identification of the chemical constituents of mixtures, Chemical Abstracts
				Service numbers for each chemical and constituent, material safety data sheets
				when available, and the anticipated volume of each chemical; and
								(II)not later than 30 days after the end of any
				hydraulic fracturing operations, the list of chemicals used in each underground
				injection during such operations, including identification of the chemical
				constituents of mixtures, Chemical Abstracts Service numbers for each chemical
				and constituent, material safety data sheets when available, and the volume of
				each chemical used.
								(ii)The State or the Administrator, as
				applicable, shall make the disclosure of chemical constituents referred to in
				clause (i) available to the public, including by posting the information on an
				appropriate Internet Web site.
							(iii)Whenever the
				State or the Administrator, or a treating physician or nurse, determines that a
				medical emergency exists and the proprietary chemical formula of a chemical
				used in hydraulic fracturing operations is necessary for medical treatment, the
				person conducting the hydraulic fracturing operations shall, upon request,
				immediately disclose the proprietary chemical formulas or the specific chemical
				identity of a trade secret chemical to the State, the Administrator, or the
				treating physician or nurse, regardless of whether a written statement of need
				or a confidentiality agreement has been provided. The person conducting the
				hydraulic fracturing operations may require a written statement of need and a
				confidentiality agreement as soon thereafter as circumstances permit.
							(B)Subparagraphs (A)(i) and (A)(ii) do not
				authorize the State (or the Administrator) to require the public disclosure of
				proprietary chemical
				formulas.
						.
			
